      CASE 0:20-cv-00594-SRN-ECW Document 13 Filed 06/16/20 Page 1 of 15



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


    NCS PEARSON, INC,                              Case No. 20-cv-594 (SRN/ECW)

               Plaintiff,
                                                                ORDER
         v.

    JOHN DOES (1 THROUGH 21),

               Defendants.


        This matter is before the Court on NCS Pearson, Inc.’s Motion for Leave to

Conduct Expedited Third-Party Doe Discovery (Dkt. 6). For the reasons stated below,

the Motion is denied without prejudice.

              I.     FACTUAL AND PROCEDURAL BACKGROUND 1

        Plaintiff NCS Pearson, Inc. (“NCS Pearson” or “Plaintiff”) offers computer-based

testing solutions through secure, electronic test delivery. (Dkt. 1 ¶ 2.) More than 450

credential owners around the world choose NCS Pearson to help develop, manage,

deliver, and grow their testing programs, ranging from online practice tests to secure

proctored exams. (Dkt. 1 ¶ 2.) NCS Pearson’s services require it to work with credential

owners that may, for example, require examinations for candidates to earn professional or

educational certifications. (Dkt. 9 ¶ 2.)




1
     For purposes of this motion, the Court recites the factual allegations in the
Complaint (Dkt. 1).
    CASE 0:20-cv-00594-SRN-ECW Document 13 Filed 06/16/20 Page 2 of 15



       NCS Pearson has brought causes of action against twenty-one JOHN DOES for

(1) violation of the Lanham Act, 15 U.S.C. § 1051 et seq.; (2) violation of the CAN-

SPAM Act of 2003, 15 U.S.C. § 7701 et seq.; (3) defamation; and (4) tortious

interference with business expectancy. (Dkt. 1 ¶ 1.) NCS Pearson seeks injunctive relief,

monetary damages, and other appropriate relief to stop Defendants’ harassing and

defamatory emails and the misleading alteration of its confidential communications that

is likely to cause confusion over the origin, sponsorship, or approval of NCS Pearson’s

commercial activities. (Id. ¶ 1.) NCS Pearson, media outlets, and NCS Pearson clients

have received several defamatory emails that have portrayed NCS Pearson and its

employees in a negative light, including: emails (1) implying that NCS Pearson engages

in unethical business practices, (2) making vulgar comments about NCS Pearson

employees, (3) altering external business communications and sending the modified

versions to clients as though they represent NCS Pearson’s practices and operations, and

(4) initiating the transmission of emails with materially false or misleading header

information. (Id. ¶ 13.)

       As to JOHN DOE 1, the Complaint alleges that on or around April 4, 2019, NCS

Pearson, the media, and NCS Pearson clients received an email from

xconifyacademy@gmail.com purporting to be from Tarique Ahmed, Co-Partner of the

Xconify Academy in Brussels, Belgium. (Id. ¶ 16.) The email falsely alleges that NCS

Pearson has instructed its test center network to give preferential treatment to an NCS

Pearson client to take market share from an NCS Pearson competitor. (Id. ¶ 16.) The

sender of the email altered a confidential communication sent to test centers and then


                                             2
    CASE 0:20-cv-00594-SRN-ECW Document 13 Filed 06/16/20 Page 3 of 15



included the altered information in their email. (Id. ¶ 16.) NCS Pearson also received a

similar email from the same email address in 2018, in which “he” made disparaging

comments about employees. (Id. ¶ 17.) Based on the email address, physical address

listed from the sender, and name, it appears that Xconify was once an NCS Pearson

Authorized Select test center named XCUELA. (Id. ¶ 17.) On information and belief,

that organization had no record of a person named Tarique Ahmed. (Id. ¶ 17.) As part of

the present Motion, Plaintiff attached a copy of the April 4 email that it initially

forwarded to Google, Inc. (“Google”), which contain the alleged representations and the

purported altered email from NCS Pearson. (Dkt. 10-1 at 34 through 39 of 47.)

       In addition, on or around April 15, 2019, a person using the

xconifyacademy@gmail.com email address contacted NCS Pearson, its clients, and the

media, and falsely claimed that NCS Pearson is engaged in “unethical business

practices,” described several current and former NCS Pearson employees as “corrupt,”

and claimed falsely that NCS Pearson and its employees receive kickbacks for

manipulating certain test-taking markets. (Dkt. 1 ¶ 18.)

       As to JOHN DOE 2, the Complaint alleges that on or around April 5, 2019, an

email was sent to a variety of recipients within NCS Pearson, media outlets, competitors

and clients from newhorizonslearningcentre@gmail.com, with the sender claiming to be

Tony Albert, New Horizon’s Computer Learning Centre, East Syracuse, New York. (Id.

¶ 19.) This individual alleges that NCS Pearson is “heading for doom because of corrupt

officials, customer unfriendly business practices and over confidence.” (Id. ¶ 19.) The

individual further alleges that corrupted security personnel are given kickbacks and allow


                                              3
     CASE 0:20-cv-00594-SRN-ECW Document 13 Filed 06/16/20 Page 4 of 15



the sale of client IP, candidate demographics, and other details collected from test

centers. (Id. ¶ 19.) The sender purporting to be “Tony Albert” has no affiliation with

New Horizon’s East Syracuse Computer Learning Center. (Id. ¶ 21.)

       As to JOHN DOE 3, the Complaint alleges that on or around July 7, 2016, an

email was sent to NCS Pearson personnel and clients from wahshaikhy@gmail.com,

purporting to be from Wahjid Shaikh of Madras Computer Centre in India, which falsely

claims that NCS Pearson personnel are involved in a kickback scheme and participating

in cartel activity. (Id. ¶ 22.)

       With respect to JOHN DOES 4-5, the Complaint alleges that on or around March

20, 2019, an email was sent to NCS Pearson personnel, competitors, clients, and Indian

government email addresses from pradyutmishraiijt@gmail.com, purporting to be from

Pradyut Mishra. This email forwarded an email from

neerajawasthinewhorizon@gmail.com purporting to be from Neeraj Awasthi at New

Horizons of New Delhi, India. (Id. ¶ 23.) The forwarded email falsely accuses NCS

Pearson and others of tax avoidance, cartel activity including blacklisting of

uncooperative participants, and cash kickbacks. (Id.) That email also forwarded another

purporting to be from Pradyut Mishra that accused NCS Pearson of taking kickbacks.

(Id.) Neither Pradyut Mishra nor Neeraj Awasthi are who they purport to be. (Id.) The

email string also includes a defamatory email from xconifyacademy@gmail.com

purporting to be from Tarique Ahmed, and therefore NCS Pearson also believes that the

sender or senders are working with the other Defendants. (Id.)




                                             4
    CASE 0:20-cv-00594-SRN-ECW Document 13 Filed 06/16/20 Page 5 of 15



       As to JOHN DOE 6, an email from prudentworldtech@gmail.com purporting to

be from Charles Truman of Logitrain was sent on or around May 15, 2019 to NCS

Pearson personnel, the media, NCS Pearson clients and competitors, and United States

and foreign government email addresses. (Id. ¶ 24.) The email falsely claimed that NCS

Pearson was participating in an immigration fraud scheme in Australia, that the company

is corrupt, and is engaging in “malpractices” in the United States and Australia. (Id. ¶

24.) The email forwarded another defamatory email from xconifyacademy@gmail.com.

(Id.) On information and belief, the real sender is not Charles Truman. (Id.)

       As to JOHN DOE 7, the Complaint alleges that on or around April 11, 2019, an

email from surynarayanbiz@gmail.com purporting to be from Suporte Informatica of

Brazil was sent to NCS Pearson, its customers and competitors, and various media

outlets, which falsely accused NCS Pearson of being in a “monopoly position” and

forwarded an email from prudentworldtech@gmail.com accusing NCS Pearson personnel

of participating in a kickback scheme among other unethical conduct. (Id. ¶ 25.)

Another email from “Suporte Informatica” on or around May 22, 2019 to NCS Pearson

personnel and various government email addresses in the United States, Australia, and

other countries, forwards another defamatory email from “Tony Albert” of New

Horizons. (Id. ¶ 25.)

       As to JOHN DOE 8, the Complaint alleges that emails have been sent to NCS

Pearson, United States and foreign government email addresses, and the media from

sachinsonigimit@gmail.com, purporting to be from Sachin Soni. (Id. ¶ 26.) One email

sent on or around September 18, 2018 falsely accuses NCS Pearson personnel of taking


                                             5
    CASE 0:20-cv-00594-SRN-ECW Document 13 Filed 06/16/20 Page 6 of 15



bribes in India and another email sent on or around October 9, 2018 falsely accuses NCS

Pearson personnel of taking kickbacks in exchange for preferential allotments of test

centers in India. (Id. ¶ 26.) NCS Pearson sent an example of offending emails from this

account to Google, but they do not appear to include the emails referenced in the

Complaint. (Dkt. 10-1 at 7-32 of 47.)

       With respect to JOHN DOE 9, the Complaint asserts that NCS Pearson and its

competitors have received emails from sanjeevshris@gmail.com purporting to be from

Sanjeev Shrivastava of India, including one on October 24, 2018 where the sender

accused NCS Pearson personnel of being “a petty thief” and of “openly promoting

unethical and unfair practices in assessment” such as guaranteed exam passing in

exchange for bribes. (Dkt. 1 ¶ 27.)

       As to JOHN DOE 10, the Complaint asserts that on or around May 30, 2019, NCS

Pearson and a competitor received an email from sminternetwork@gmail.com,

purporting to be from Mohd Arif, which falsely described NCS Pearson as “nothing but

house of cards [sic]” and accused the company and its personnel of corruption and

engaging in cartel activity in India. (Id. ¶ 28.)

       As to JOHN DOE 11, the Complaint alleges that on or around August 7, 2018,

NCS Pearson and its customers received an email from swapnikale1@gmail.com

purporting to be from Swapnil Kale of the QMS Academy in India, and the email falsely

claimed that NCS Pearson personnel and affiliates were participating in a kickback

scheme in India and “committing a crime.” (Id. ¶ 29.)




                                               6
       CASE 0:20-cv-00594-SRN-ECW Document 13 Filed 06/16/20 Page 7 of 15



        With respect to JOHN DOE 12, the Complaint alleges that on or around August 6,

2019, NCS Pearson, its customers and competitors, and the media received an email from

gowrisit007@gmail.com purporting to be from Gowri S. of Elitech Consulting PVT in

India, which falsely accused NCS Pearson and its competitors of engaging in “corrupt

cartel” activity in India. (Id. ¶ 30.) As part of the present Motion, Plaintiff attached a

copy of the August 6 email that it initially forwarded to Google. (Dkt. 10-1 at 45-47 of

47.)

        As to JOHN DOE 13, the Complaint alleges that on or around October 10, 2018,

an email was sent to NCS Pearson, its potential customers, and its competitors from

anuragsinsinwarhorizon@gmail.com purporting to be from Anurag Sinsinwar of New

Horizon in India and the email falsely claims that NCS Pearson test centers in India are

involved in offering exam passage for bribes and that former NCS Pearson personnel are

involved in some sort of “proxy exam cartel.” (Dkt. 1 ¶ 31.)

        With respect to JOHN DOE 14, on or around October 4, 2017, an email was sent

to NCS Pearson, and customers from gauravascentcollege@gmail.com purporting to be

from Gaurav Kalra of Brij Security Solution in India, which falsely accuses NCS Pearson

test centers of participating in a kickback scheme and other “unethical deals.” (Id. ¶ 32.)

        As to JOHN DOE 15, the Complaint alleges that on or around May 30, 2018, NCS

Pearson, its competitors, the media, and various foreign government email addresses

received an email from jamborieducation@gmail.com purporting to be from Jamboree

Education and that this email accused NCS Pearson and a competitor of participating in




                                              7
    CASE 0:20-cv-00594-SRN-ECW Document 13 Filed 06/16/20 Page 8 of 15



an exam center cartel and a related bribery scheme in India, saying that NCS Pearson is

“IN VERGE [sic] OF LOSING CREDIBILITY.” (Id. ¶ 33.)

       As it relates to JOHN DOE 16, the Complaint asserts that on or around December

26, 2016, NCS Pearson, and its customers received an email from

mon.agrawalkaur@gmail.com purporting to be from Monika Agrawal, which falsely

accuses NCS Pearson of running an organization engaged in corruption and bribery in

India, Pakistan, Nepal, and Bangladesh. (Id. ¶ 34.) The email also describes purported

kickbacks paid to “corrupt” NCS Pearson personnel. (Id. ¶ 34.)

       With regard to JOHN DOE 17, the Complaint alleges that on or around January

15, 2019, NCS Pearson customers received an email from prasana.rks@gmail.com

purporting to be from Prasanna Kumar of Sudharsan Network Solutions in Bangalore,

India, which falsely claimed that NCS Pearson test centers participated in a kickback

scheme involving electronic testing in India. (Id. ¶ 35.)

       As it relates to JOHN DOE 18, the Complaint alleges that on or around December

24, 2018, NCS Pearson, its customers, and email addresses associated with the Sri

Lankan government received an email from 360informer1@gmail.com purporting to be

from Pravin Gupta, the Director of 360 Informer in Panipat, India, and this email falsely

alleged a scheme in which NCS Pearson personnel charged exam takers extra to pass

certification exams in a kickback scheme in India and Sri Lanka. (Id. ¶ 36.)

       As it relates to JOHN DOE 18, the Complaint alleges that on or around August 24,

2015, NCS Pearson and its customers received an email from shafaqmla@gmail.com

purporting to be from Shafaq Moinwala of Raj Communications in India. (Id. ¶ 37.) The


                                             8
     CASE 0:20-cv-00594-SRN-ECW Document 13 Filed 06/16/20 Page 9 of 15



email falsely claimed that NCS Pearson employees were engaged in a scheme involving

“preferential test center allotment done for kick backs [sic].” (Id.) The email repeatedly

described NCS Pearson employees as “corrupt.” (Id.)

       As it relates to JOHN DOE 20, the Complaint asserts that on or around October

16, 2019, an email from ceosenthilkumar@gmail.com, purporting to be from Senthil

Kumar of the Kalvi Institutes in Madurai, India, was sent to NCS Pearson, and to, in the

sender’s own words, “professional, academic, government test owners, immigration. [sic]

investigation and media authorities.” (Id. ¶ 38.) Plaintiff alleges that the email falsely

claimed that NCS Pearson and its personnel participated in cartel activity and testing

fraud in India, along with other “malpractices” and included NCS Pearson’s stolen

intellectual property in the form of exam content. (Id.)

       In addition, as to JOHN DOE 21, the Complaint alleges that between December

30, 2019 and January 7, 2020, emails from netexpertsol@gmail.com, purporting to be

from Shaila Badar, were sent to a recently signed NCS Pearson client in Sri Lanka and to

Sri Lankan government addresses. (Id. ¶ 39.) The emails falsely claimed that NCS

Pearson is running a test-publishing and third-party software scam to obtain kickbacks.

(Id.) The emails have jeopardized NCS Pearson’s relationship and contract with its new

client. (Id.)

       NCS Pearson asserts that it has attempted to identify the senders of the emails set

forth in the Complaint, as well as contact the institutions identified in the emails, to no

avail. (Dkt. 9 ¶¶ 5-7.) This included reaching out to Xconify Academy and New




                                              9
    CASE 0:20-cv-00594-SRN-ECW Document 13 Filed 06/16/20 Page 10 of 15



Horizons Learning Centre, only to discover that the purported senders do not exist or

have no affiliation with the institutions. (Id. ¶ 6.)

       On October 9, 2019, NCS Pearson’s counsel sent a letter to Google requesting that

it suspend the offending google email accounts and that it preserve all information

regarding the email addresses. (Dkt. 10-1.) The letter attached an example of the

offending emails. (Id.) There was no request to Google for the identity of these

individuals. Google made no substantive response, only notifying Plaintiff that would

need legal process to preserve the information. (Dkt. 10-2.)

       Plaintiff now seeks relief from this Court in the form of the issuance of subpoena

to Google under Rule 45 of the Federal Rules of Civil Procedure, demanding the

following production of documents and information:

       1.     All Documents, records, or other information sufficient to identify the
       account holder for each email account identified in Appendix A, including
       but not limited to that Person’s or entity’s full name, physical address, other
       email address provided to you by that Person, telephone number, account
       information, account sign-up records, account activity, payment details
       (present and historical), history of contact information, and any other
       information passively collected by you about that Person or entity (e.g., IP
       address, browser and MAC information).

       2.     All Documents, records, or other information concerning any and all
       email messages from January 1, 2015 to the present sent from or received by
       the email addresses identified in Appendix A including but not limited to,
       any and all active and/or archived email messages exchanged between these
       email accounts and the header information associated with said email
       messages; any and all SMTP logs associated with said email messages; IP
       connection logs (present and historical) associated with said email messages;
       IP connection logs (present and historical) associated with said email
       messages; and any other information actively or passively connected by you
       about any and all email messages exchanged (e.g., IP address, browser, and
       MAC information).



                                               10
    CASE 0:20-cv-00594-SRN-ECW Document 13 Filed 06/16/20 Page 11 of 15



       3.    All Documents, records, or other information sufficient to show the
       header information, including but not limited to all IP addresses in the
       header, of all emails sent from or received by each email account identified
       in Appendix A from January 1, 2015 to the present.

       4.     Documents, records, or other information sufficient to show any other
       information actively or passively collected by you, including but not limited
       to IP addresses, browser information and MAC information, associated with
       each email account identified in Appendix A from January 1, 2015 to the
       present.

(Dkt. 10-3.)
                               II.    LEGAL STANDARD

       Rule 26(d) of the Federal Rules of Civil Procedure prohibits a party from

“seek[ing] discovery from any source before the parties have conferred as required by

Rule 26(f), except . . . when authorized by these rules, by stipulation, or by court order.”

Fed. R. Civ. P. 26(d)(1). While the Eighth Circuit has not ruled on a standard governing

whether early discovery is appropriate, district courts within the Eighth Circuit “generally

utilize a ‘good cause’ standard” that considers the five following factors in deciding

whether to permit early discovery using subpoenas:

       (1) the concreteness of the plaintiff’s showing of a prima facie claim of
       actionable harm, (2) the specificity of the discovery request, (3) the absence
       of alternative means to obtain the subpoenaed information, (4) the need for
       the subpoenaed information to advance the claim, and (5) the objecting
       party’s expectation of privacy.

Strike 3 Holdings, LLC v. Doe, 330 F.R.D. 552, 555-56 (D. Minn. 2019) (citations

omitted). This test is meant to protect anonymous speech effected by an order of this

Court, given that it may implicate protected speech under the First Amendment. See E.

Coast Test Prep LLC v. Allnurses.com, Inc., 167 F. Supp. 3d 1018, 1024 (D. Minn.

2016). “The party seeking the discovery bears the burden of showing good cause, and


                                             11
     CASE 0:20-cv-00594-SRN-ECW Document 13 Filed 06/16/20 Page 12 of 15



the subject matter of the request should be narrowly tailored in scope.” Ensor v. Does 1-

15, No. A-19-CV-00625-LY, 2019 WL 4648486, at *1 (W.D. Tex. Sept. 23, 2019)

(quotation marks and citation omitted). Given this legal standard, the Court examines the

propriety of Plaintiff’s request for early discovery.

                                     III.    ANALYSIS

A.      Prima Facie Claim

        With respect to the prima facie requirement, courts in this District have concluded

that:

        [T]he plaintiff must produce prima facie support for all of the elements of
        his or her case that are within his or her control.). Requiring at least that
        much ensures that the plaintiff is not merely seeking to harass or embarrass
        the speaker or stifle legitimate criticism.

E. Coast Test Prep, 167 F. Supp. 3d at 1025 (emphasis added) (citing Doe I v.

Individuals, 561 F. Supp. 2d 249, 256 (D. Conn. 2008) (quotation marks and citation

omitted); see also SaleHoo Grp., Ltd. v. ABC Co., 722 F. Supp. 2d 1210, 1216 (W.D.

Wash. 2010) (“Next, the plaintiff must, in general, allege a facially valid cause of action

and produce prima facie evidence to support all of the elements of the cause of action

within his or her control.”). Generally, prima facie support is “‘the establishment of a

legally required rebuttable presumption’ or where ‘a party’s production of enough

evidence allows the fact-trier to infer the fact at issue and rule in the party’s favor.’”

Devin v. Schwan’s Home Servs., Inc., No. CIV. 04-4555 RHKAJB, 2005 WL 1323919, at

*3 (D. Minn. May 20, 2005) (quoting Black’s Law Dictionary 1228 (8th ed. 2004))

(generally defining a prima facie case) (cleaned up).



                                              12
    CASE 0:20-cv-00594-SRN-ECW Document 13 Filed 06/16/20 Page 13 of 15



       Here, Plaintiff only provided a few of the offending emails alleged in its

Complaint and only with respect to JOHN DOES 1 and 12. 2 (Dkt. 10-1.) Given the

incomplete record, the Court finds that Plaintiff has not established the requisite prima

facie claim of actionable harm as to each Defendant whose information is sought from

Google. To the extent that Plaintiff wishes to renew its motion, Plaintiff should submit

copies of all of the emails in its possession that it claims in its Complaint are actionable

and set forth how these emails or other evidence meet the specific elements of at least one

of its causes of action on a Defendant-by-Defendant basis. While the Court is cognizant

that Plaintiff may not have all of the evidence it would possess at summary judgment to

meet the elements of its claims, given the very early stage of this case, where Plaintiff is

basing its claims on communications already in its possession, and given the privacy and

First Amendment implications of the requested discovery, it is incumbent on Plaintiff to

provide to the Court with at least all of the offending emails that it is basing its claims

upon and explain how those emails specifically meet the elements of at least one claim as

to each JOHN DOE.



2
        The Court notes that it does not appear that NCS Pearson forwarded to Google the
April 15, 2019 email referenced in the Complaint as to JOHN DOE 1, and therefore it is
not presently available for the Court’s review. In addition, as set forth above, while
Plaintiff filed offending emails it sent to Google that were sent by JOHN DOE 8, Plaintiff
does not appear to have filed the emails referenced in the Complaint as to JOHN DOE 8
for the Court’s review. Moreover, even assuming that Plaintiff had set forth how the
specific emails at issue included in the Motion papers and referenced in the Complaint
meet the elements of any of the alleged claims as to certain of the JOHN DOES, the
Court declines to engage in piecemeal subpoenas to Google regarding this matter for the
purposes of judicial efficiency and in order to avoid unnecessary burden and confusion to
a non-party.

                                              13
     CASE 0:20-cv-00594-SRN-ECW Document 13 Filed 06/16/20 Page 14 of 15



B.     Specificity of Requests

       The Court also finds that the Motion should be denied on the basis that the

requested discovery is overly broad. Courts in this District have concluded that a request

for early discovery related to John Doe Defendants is sufficiently specific where it only

seeks evidence related to the identity of these individuals. See Strike 3 Holdings, LLC,

330 F.R.D. at 556 (quoting Strike 3 Holdings, LLC v. John Doe, No. 18-cv-774

(DWF/DTS), 2018 WL 4210202 (D. Minn. Sept. 4, 2018)) (“‘Plaintiff’s discovery

request is specific because it seeks only Defendant’s name and address.’”). The Court

agrees that the name and contact information of the account owner, as well as the ISP

information related to an email account and other email addresses associated with the

account, are relevant and sufficiently tailored to ultimately uncover the identity of the

Defendants. However, the proposed subpoena goes much further, going so far as to ask

for “any and all active and/or archived email messages exchanged between these email

accounts” as far back as 2015. Such a broad request amounts to a fishing expedition and

seeks discovery that should be available from the Defendants once they are identified and

served.

       Accordingly, any memorandum accompanying a revised subpoena should include

specific argument why the information sought from Google is necessary and specifically

tailored to identifying those who allegedly emailed the offending communications at

issue in the Complaint.




                                             14
     CASE 0:20-cv-00594-SRN-ECW Document 13 Filed 06/16/20 Page 15 of 15



C.     Conclusion 3

       For all these reasons the Court denies the Motion without prejudice.

                                      IV.    ORDER

       Based on the files, records, and proceedings herein, IT IS ORDERED THAT:

       1.     NCS Pearson, Inc.’s Motion for Leave to Conduct Expedited Third-Party

Doe Discovery (Dkt. 6) be DENIED WITHOUT PREJUDICE.

       2.     To the extent that Plaintiff seeks to renew its motion it will be required to

have a hearing before the Court.




DATED: June 16, 2020                              s/Elizabeth Cowan Wright
                                                  ELIZABETH COWAN WRIGHT
                                                  United States Magistrate Judge




3
        While the Court is satisfied that Plaintiff needs to identify the JOHN DOES for its
action to proceed and that it appears that Google will not comply with its requests for
information without a Court order, this Court notes that any renewed motion should also
outline all attempts, using declarations, to contact each of the JOHN DOE defendants, not
just for emails sent from xconifyacademy@gmail.com and newhorizonslearningcentre@
gmail.com. (See Dkt. 9 ¶¶ 6-7.)


                                             15
